UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-2381


MELINDA GAY DILL,

                     Plaintiff - Appellant,

              and

FRANKIE A. DILL,

                     Plaintiff,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:19-cv-02003-DCN)


Submitted: April 14, 2020                                          Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melinda Gay Dill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melinda Gay Dill appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing her complaint for failure to comply with the court’s

order. The magistrate judge recommended that Dill’s complaint be dismissed and advised

Dill that failure to file timely specific objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140, 154-

55 (1985). Dill has waived appellate review by failing to file objections to the magistrate

judge’s recommendation after receiving proper notice.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2